


Exhibit 10.1
 
 
AGREEMENT


This agreement (this “Agreement”) is dated as of November 4, 2008 and made and
entered into by the Companies (as defined below) and the undersigned Purchasers
(as defined below).  Reference is made to the Securities Purchase Agreement (the
“Purchase Agreement”) dated April 27, 2006 by and among a21, Inc. (“a21”), its
wholly owned subsidiary SuperStock, Inc. (together with a21 and Artselect, Inc.,
the “Company”), the purchasers set forth on Exhibit A to the Purchase Agreement
(the “Purchasers”) and AHAB International LTD/AHAB Partners LP (“AHAB”), as
agent for itself and the Purchasers.  Pursuant to the terms of the Secured
Convertible Term Notes (the “Notes”) issued pursuant to the Purchase Agreement,
a quarterly interest payment on the Notes was due on October 1, 2008 (the
“Interest Payment Date”).  Capitalized terms used herein, but not otherwise
defined shall have the meanings ascribed to them in the Notes.


 
Article 1.                      Terms.


The undersigned hereby agree as follows:


 
1.1 Issuance of Interest Shares.
 
1.1.1 In lieu of making the Interest Payment Date quarterly interest payment in
cash, the Company may pay the amounts due on the Interest Payment Date in shares
of a21’s common stock at a per share price of $0.006 (or 33,517,805 shares of
a21’s common stock) (collectively, the “Interest Shares”).
 
1.1.2 Issuance of the Interest Shares, pro rata to the Purchasers (based upon
the amount of principal and interest outstanding on such Notes) as detailed in
Exhibit A to this Agreement shall be considered payment in full of any and all
amounts due on the Interest Payment Date, pursuant to the terms of the Purchase
Agreement and the Notes and any other agreements entered into in connection with
the Purchase Agreement and the Notes. No Purchaser shall receive or shall be
entitled to receive consideration other than such Purchaser’s pro rata share of
the Interest Shares for payment of the quarterly interest payment due on the
Interest Payment Date.
 
1.1.3 The undersigned Purchasers, on behalf of themselves and all of the other
Purchasers, hereby waive receipt of any payment due to the Purchasers on the
Interest Payment Date other than as described in this Agreement, as well as any
other Event of Default that may have occurred prior to the Interest Payment Date
and may or may not be continuing.
 





NY742347.3
204772-10013
 
 

--------------------------------------------------------------------------------

 
 



 
Article 2.                      Company Representations and Warranties


The Company, as of the date hereof, hereby represents and warrants to the
Purchasers as follows:
 
2.1 Organization, Good Standing and Qualification.  Each of the Company and each
of its Subsidiaries is a corporation, partnership, company or limited liability
company, as the case may be, duly organized and validly existing under the laws
of its jurisdiction of organization.  Each of the Company and each of its
Subsidiaries has the corporate, limited liability company or partnership, as the
case may be, power and authority to operate its business and to own and operate
its properties and assets and, insofar as it is or shall be a party thereto, to
(1) execute and deliver this Agreement and all other documents, instruments and
agreements entered into in connection with the transactions contemplated hereby;
(2) issue the Shares, (3) carry out the provisions of this Agreement,  and (4)
carry on its business as presently conducted.  Each of the Company and each of
its Subsidiaries is duly and is authorized to do business and is in good
standing as a foreign corporation, partnership or limited liability company, as
the case may be, in all jurisdictions in which the nature or location of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so has not, or could not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, assets, liabilities or
financial condition of the Company and its Subsidiaries, taken as a whole (a
“Material Adverse Effect”).
 
2.2 Capitalization.
 
2.2.1 The authorized capital stock of a21, as of the date hereof consists of
200,100,000 shares, of which 200,000,000 are shares of Common Stock, par value
$0.001 per share, 88,883,587 shares of which are issued and outstanding as of
the date hereof, and 100,000 are shares of preferred stock, par value $0.001 per
share of which no shares of preferred stock are issued and outstanding.  The
authorized, issued and outstanding capital stock of each Subsidiary of the
Company is set forth on Schedule 2.2.1.
 
2.2.2 The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in a21’s Certificate of Incorporation (the
“Charter”).  The Interest Shares shall be certificated, have been duly
authorized, validly issued, fully paid and nonassessable, were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities and any rights of third parties and will be free of any encumbrances;
provided, however, that the Interest Shares may be subject to restrictions on
transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.

NY742347.3
204772-10013
 
 

--------------------------------------------------------------------------------

 
 

 


 
2.3 Authorization; Binding Obligations.  All corporate, partnership or limited
liability company, as the case may be, action on the part of the Company and
each of its Subsidiaries (including their respective officers, directors and
stockholders) necessary for the authorization of this Agreement, the performance
of all obligations of the Company and its Subsidiaries hereunder and the
authorization, sale, issuance and delivery of the Interest Shares has been
taken.  This Agreement, when executed and delivered and to the extent it is a
party thereto, will be valid and binding obligations of each of the Company and
each of its Subsidiaries, enforceable against each such person or entity in
accordance with their terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights; and general principles of equity
that restrict the availability of equitable or legal remedies.
 
2.4 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of and compliance with this Agreement, and the issuance of the
Interest Shares by the Company pursuant hereto, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
be in conflict with or constitute a default under (a) the Charter or Bylaws of
the Company or any Subsidiary, (b) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties or (c) any such term or provision, or result in the creation of
any Encumbrance upon any of the properties or assets of the Company or any of
its Subsidiaries or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.
 
2.5 Consents.  The execution, delivery and performance by the Company of this
Agreement and the issuance the Interest Shares require no consent of, action by
or in respect of, or filing with, any person, governmental body, agency, or
official other than filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws which the Company undertakes to file within the applicable time
periods.
 
2.6 Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Subsidiary for any commission, fee or other
compensation.
 
2.7 Equal Treatment of Purchasers.  The Company is not bound by any agreement,
arrangement or understanding with any Purchaser that relates to interest
payments due on the Interest Payment Date that any Purchaser could reasonably
conclude resulted in any one Purchaser being treated differently than any other
Purchaser, with respect to such payment.

NY742347.3
204772-10013
 
 

--------------------------------------------------------------------------------

 
 

 


 
Article 3.                      Miscellaneous
 
3.1 Effective Time.  This Agreement shall be effective upon execution by the
Company, Morgan Stanley & Co. Incorporated, AHAB International LTD, AHAB
Partners LP and Starvest Partners, LP.
 
3.2 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be considered to be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.
 
3.3 Governing Law, Jurisdiction and Waiver of Jury Trial.
 
3.3.1 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
 
3.3.2 THE PARTIES HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASERS, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT;
PROVIDED, THAT THE PURCHASERS AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF
NEW YORK, STATE OF NEW YORK.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.

NY742347.3
204772-10013
 
 

--------------------------------------------------------------------------------

 
 

 


 
3.3.3 THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING
SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PURCHASERS AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.
 
[Signatures Follow]

NY742347.3
204772-10013
 
 

--------------------------------------------------------------------------------

 
 



 
PURCHASERS:
 
MORGAN STANLEY & CO. INCORPORATED
 


 
By:                                                                
 
Name:
 
Title:


 
STARVEST PARTNERS, L.P.
 
By:  StarVest Associates, LLC, its General Partner
 


 
By:                                                                
 
Name:
 
Title:


 
AHAB International LTD
 
By:  Ahab Capital Management, Inc., its Investment Advisor


 
By:                                                                
 
Name:  Jonathan Gallen
 
Title:    President


 
AHAB Partners LP
 
By:  Pequod LLC, its General Partner


 
By:                                                                
 
Name:  Jonathan Gallen
 
Title:    Managing Member








John L. Steffens


[Additional Signatures Follow]

NY742347.3
204772-10013
 
 

--------------------------------------------------------------------------------

 
 









Robert M. Barker




 
COHANZICK CREDIT OPPORTUNITIES MASTER FUNDS, LTD.
 
By:  David K. Sherman


 
By:                                                                
 
Name:  David K. Sherman
 
Title:    Agent




 
WEISKOPF, SILVER & CO., L.P.
 
By:  William Silver Securities, Inc., its General Partner


 
By:                                                                
 
Name:
 
Title:








Lewis C. Pell








Richard Neslund




 
LEONARDO, L.P.
 
By:  Leonardo Capital Management, Inc., its General Partner


 
By:                                                                
 
Name:
 
Title:


[Additional Signatures Follow]

NY742347.3
204772-10013
 
 

--------------------------------------------------------------------------------

 
 



 
COMPANIES:
 
a21, INC.
 
By:                                                                
 
Name:  R. LaDuane Clifton
 
Title:    Chief Financial Officer
 
SUPERSTOCK, INC.
 
By:                                                                
 
Name:  R. LaDuane Clifton
 
Title:    Chief Financial Officer
 
ARTSELECT, INC.
 
By:                                                                
 
Name:   R. LaDuane Clifton
 
Title:    Chief Financial Officer









NY742347.3
204772-10013
 
 

--------------------------------------------------------------------------------

 
 





EXHIBIT A






This exhibit details the number of shares of a21 common stock to be issued to
each of the Purchasers as payment in lieu of cash for interest due as of October
1, 2008, as specified in Section 1 of the Agreement dated as of November 4,
2008.




Purchaser
 
Number of Shares
 
Morgan Stanley & Co. Incorporated
    10,812,195  
StarVest Partners, L.P.
    6,487,317  
Leonardo L.P.
    4,324,878  
John L. Steffens
    3,243,658  
Cohanzick Credit Opportunities Master Funds LTD
    2,703,049  
AHAB International LTD
    2,378,683  
AHAB Partners L.P.
    1,946,195  
LCA Capital Partners, Inc.
    756,854  
Weiskopf, Silver & Company
    324,366  
Vertical Capital
    324,366  
Vertical Capital
    216,244  
Total:
    33,517,805  

 


